Citation Nr: 0632653	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-08 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for a right ear 
disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to November 
1963.

The instant appeal arose from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Cleveland, Ohio, which denied the claims on appeal.

The issues of entitlement to service connection for tinnitus 
and headaches is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from a chronic right eye disorder which 
can be related to his period of service.

2.  The veteran has not been shown by competent medical 
evidence to suffer from a chronic right ear disorder which 
can be related to his period of service.

3.  The veteran has not been shown by competent medical 
evidence to suffer from a chronic low back disorder which can 
be related to his period of service.




CONCLUSIONS OF LAW

1.  A chronic right eye disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

2.  A chronic right ear disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

3.  A chronic low back disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he was treated for a right eye 
condition manifested by the right eye rolling up into his 
head, right ear tinnitus, and a low back disorder in service 
and that he has suffered from these disorders on a recurrent 
basis since service.  He has not made any contentions with 
regard to a right ear disorder other than tinnitus, and his 
tinnitus claim is addressed in the remand portion of this 
decision.

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service 
under 38 U.S.C.A. §§  U.S.C.A. § 1110 (West 2002).  If a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  38 U.S.C.A. 
§§  C.F.R. § 3.303(b) (2006).  The law also provides that 
service connection is not granted without evidence showing 
that a disease or disability is currently present.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service medical records reveal that the veteran was 
treated several times for complaints of low back pain, once 
after playing basketball.  His service separation examination 
noted a normal clinical evaluation of the spine.

The veteran also sought treatment in service several times 
for a disorder manifested by the right eye rolling up into 
the head.  Service medical records also note a scar over the 
right eyebrow.  The veteran did not report any vision 
impairment in service, and his vision in the right eye was 
25/20 at separation from service.

With regard to the right eye, right ear, and low back claims, 
the preponderance of the evidence of record does not reveal 
that the veteran has current disabilities involving these 
areas.  The post-service private and VA treatment records are 
silent as to significant complaint, treatment, or diagnosis 
referable to the right eye, right ear, or low back.  Without 
evidence showing that a disease or disability is present, 
service connection is not warranted.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Furthermore, even assuming, arguendo, that such disabilities 
currently exist, the record contains no competent medical 
evidence which links any current right eye, right ear, or low 
back disorder to his period of service.  The Board of 
Veterans' Appeals (Board) acknowledges the veteran's 
statements; however, statements by the veteran to the effect 
that he currently has right eye, right ear, and low back 
disorders that are the result of his service do not 
constitute competent medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).

The Board therefore finds that the preponderance of the 
evidence is against the claims and that service connection 
for these disorders cannot be granted.  38 U.S.C.A. 
§§  U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. §§  C.F.R. 
§§ 3.102, 3.303 (2006).  Accordingly, in light of the absence 
of any evidence suggestive of a current disability or a link 
between his complaints and service, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a right eye disorder, a right ear 
disorder, and a low back disorder.

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of letter a 
February 2003 letter to the appellant, issued prior to the 
initial adjudication of the claims in August 2003.  The 
letter advised him of the duty to assist and the duty to 
notify.  The appellant was told of the requirements to 
establish successful claims for service connection.  He was 
advised of his and VA's respective duties.  Although the RO 
did not specifically requested the veteran to provide "any 
evidence in his possession" that pertained to his claims, it 
is untenable that the veteran was unaware that he must do so, 
given the content of the notice in 2003.  

While the 2003 notice letter did not explain the assignment 
of disability ratings and effective dates, such explanation 
is moot, given that service connection is denied for the 
aforementioned claims.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, there can be no possibility of any 
prejudice to the veteran under the holding in Dingess.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Post-service 
VA and private medical records have been associated with the 
claims folder.  

No VA examinations have been developed.  No such development 
is required when, as here, there is no competent evidence 
that the veteran has the claimed disabilities and, further, 
there is no evidence which indicates that the claimed 
disabilities may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006).  The Board notes 
the VA outpatient treatment note of March 2003 which reports 
the veteran's complaints of acute back pain.  The 
contemporaneous treatment record indicates that the veteran's 
back pain was related to lifting too many boxes and weights 
the Saturday previous to the appointment.  There is no 
indication that this event is in any way related to service.  
The Board therefore finds that VA has satisfied its duty to 
notify and assist.  The veteran has not identified any 
additional available evidence which is pertinent to the 
claims adjudicated in this decision and has not been 
associated with the claims folder. 


ORDER

Claims for service connection for a chronic right eye 
disorder, a chronic right ear disorder, and a chronic low 
back disorder are denied.


REMAND

With regard to the headache and tinnitus claims, the service 
medical records reflect treatment on several occasions for 
headaches and tinnitus.  In addition, the veteran has 
reported that he has suffered from these disorders on a 
recurrent basis since service.  The veteran is competent to 
make statements as to these matters.  Charles v. Principi, 16 
Vet.App. 370, 374 (2002).

Thus, there is evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but the record lacks competent medical evidence addressing 
whether there is a nexus between his tinnitus and headaches 
and his active service.  A medical nexus opinion is therefore 
"necessary to make a decision on the [appellant's] 
claim[s]."  38 U.S.C.A. § 5103A(d)(1).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate examination for headaches.  
The examiner should review the claims 
file, examine the veteran, and offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the 
veteran's headaches can be attributed to 
service.  In so doing, the examiner should 
comment on the significance, if any, of 
the medical reports from the veteran's 
period of service, dated from 1960 to 
1963, which show complaints of headaches, 
as well as any other evidence of record 
that bears on the questions of onset and 
etiology.  A complete rationale should be 
provided.

2.  Schedule the veteran for an 
audiological examination. The examiner 
should review the claims file, examine the 
veteran, and offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran's tinnitus can 
be attributed to service.  In so doing, 
the examiner should comment on the 
significance, if any, of the medical 
reports from the veteran's period of 
service, dated from 1960 to 1963, which 
show complaints of tinnitus, as well as 
any other evidence of record that bears on 
the questions of onset and etiology.  A 
complete rationale should be provided.

3.  Thereafter, take adjudicatory action 
on the veteran's claims for service 
connection for tinnitus and headaches.  If 
any benefit sought remains denied, furnish 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


